DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/22/2020 has been entered.

Response to Amendment

Claims 1, 3-4, 6-7, 17-19, 32-33, 35-48 are previously presented.
Claims 2, 5, 8-16, 20-31 are cancelled.
Claim 34, 49 is currently amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed in Remarks dated 6/22/2020 have been fully considered but they are not persuasive.

Applicant argues that the Affidavit provided signed by Applicant with regards to the obviousness cavities versus pores.  Remarks pp. 15-18.

The evidence provided is given appropriate weight commensurate in the scope of the details, facts, reasoning and evidence relevant to the claimed subject matter.  
The Affidavit includes little to no new facts, reasoning or evidence regarding the practical differences from an experimental standpoint as to how the cavities versus pores act in the recited micro-molding method steps.
Applicant’s attempt to overcome the obviousness rejection presented in the Final OA dated 1/22/2020 through providing mere arguments of counsel and Applicant with little more than allegations of patentability in a 132 Affidavit is not found persuasive.  Furthermore, in the instant OA, a rejection that does not rely on the difference between pores and cavities is not required in the present claim interpretation.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 36-38 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 36, “the material” is claimed, where claim 36 depends from claim 34. However, claim 34 does not recite “a material that can be dissolved” as would be expected from the claim construction and dependency.  Therefore, the claimed subject matter is rendered as having unclear, vague and indefinite claim scope.  Any material that can be interpreted as being partially soluble in a solvent is interpreted as being capable of reading on “a material that can be dissolved”.  Examiner has taken claim 36 to depend from claim 35 as that claim limitation has antecedent basis for the material. 
	Regarding claim 37, “the degradable material” lacks proper antecedent basis in the claimed subject matter from which it depends (claim 34), and therefore renders the claimed subject matter unclear, vague and indefinite for the purposes of 35 U.S.C. 112(b).  Examiner has interpreted that the degradable material is the polymeric material of claim 34.
	Regarding claim 38, which depends from claim 36, neither claim 36 nor the claim from which it depends, claim 34, and discloses a biological polymer film.  The biological polymer film lacks proper antecedent basis which renders the claimed subject matter unclear, vague and indefinite for the purposes of claim construction under 35 U.S.C. 112(b).  Examiner has interpreted the biological polymer film to be the polymer film generated in the recited method of claim 36 as the material that can be dissolved.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 6-7, 17, 32, 39, 40, 47 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xu (US 2006/0202385).
Regarding claim 1, Xu discloses a method (see [0003]) for micro-molding (see microneedles of title) a polymeric membrane (see polymers/polymeric materials of [0002]), the method comprising:
	Introducing a predetermined volume (any volume can read on claimed predetermined volume) of polymer into a micro-fabricated mold (see master mold 10 of [0048]) having a post array (see array of master mold needles 14, Id.) with a plurality of pillars (see master mold needles), each pillar having a top surface (see points of Fig. 1-2);
	Overlaying the polymer (see polymeric material of [0058]) with a support substrate (see another plate of [0066]), the support substrate being in the form of a film (see separation film of [0066]; Ti, Cr, Al deposited via PVD, CVD, evaporation, etc.);
	Applying a force (see hot press of [0058]) for compressing the support substrate with the polymer, the support substrate being in contact with the top surface of the plurality of pillars;

	Removing (see [0014], [0053]) the support substrate from the mold with the polymeric membrane adhered to the support substrate.

	Regarding claim 6, Xu discloses wherein the force is generated via a mechanical device.  [0058] discloses a hot press. Examiner has interpreted the disclosed hot press to be a mechanical device.

	Regarding claim 7, Xu discloses wherein the curing is achieved in part via one or more of a heater plate.  See [0061] which discloses that the top plate 24 is able to sustain subsequent heating from the hot plate and master mould.  Examiner has interpreted the hot press as a variant of a heater plate to one of ordinary skill in the art before the effective filing date.

	Regarding claim 17, Xu discloses a method for simultaneously micro-molding (see [0058] – the features molded are on the micron-scale) a plurality of polymeric membranes (Id.), the method comprising:
	Placing a plurality of micro-fabricated molds (see molds 10 and 26) into a respective mold-receiver (see top plate 24, see master mold 10 of [0049]) of a tray having a plurality of mold-receivers (wherever the plates meet/mate is considered a mold-receiver), each of the plurality of micro-fabricated molds having a post-array (see arrays of through-holes 26) with a plurality of pillars (see needle arrays);

	Overlaying the polymer, in each of the plurality of micro-fabricated molds, with a respective support substrate (see film of [0066]) the support substrate being in the form of a film;
	Applying a force (see hot press of [0058]) for compressing the support substrate and the polymer in each of the plurality of micro-fabricated molds;
	Wherein applying the force, curing (see curing agent of [0104], heat with curing agent cures the polymer) the polymer in each of the plurality of micro-fabricated molds for a predetermined time period (any time can be considered a predetermined time period) and at a predetermined temperature (any temperature can be considered a predetermined temperature) to form a plurality of polymeric membranes having a pore array (see through-holes 26 of [0058]) with a plurality of pores (pore is considered to be a hole through the entire polymeric film) corresponding to the plurality of pillars of the post array; and 
	Removing (see [0014], [0053]) each of the plurality of polymeric membranes from the respective mold of the plurality of micro-fabricated molds.

	Regarding claim 40, the Xu reference discloses further comprising removing the polymeric membranes from the support substrates.  See cited portions.
	
	Regarding claim 32, Xu discloses further comprising removing the polymeric membrane from the support substrate.  [0009], [0014] & claim 21.
	
39, Xu discloses wherein the film is a biological polymer film.  Examiner has interpreted that a biological polymer film is a polymer film that is biologically compatible with cellular materials because of its use in biomedical devices, and in particular transdermal delivery which comes into contact with the skin. [0002].

	Regarding claim 47, Xu discloses wherein the film is a biological polymer film. Examiner has interpreted that a biological polymer film is a polymer film that is biologically compatible with cellular materials.  See biomedical devices of [0002].

	Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2006/0202385) and further in view of Peterson (US 2012/0230892).
Regarding claim 3, Xu does not disclose wherein the film is selected from the group consisting of thermoplastic film (see [0058]), a thermoset film, a molecular film, and a degradable-polymer film.
In the same field of endeavor of micro-molded articles (see title, [0123]), Peterson (US 2012/0230892) discloses wherein the film is made of a polymeric film.  [0074].
Peterson had the benefit that it allowed for the use of a flexible structure (a carrier) to support a thin film microassay device when handling the microassay device and, in particular, when transferring the thin film microassay device to the surface of an optical device.  [0053].  This was desirable in Xu.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the polymeric support thin film of Peterson with the micro-molding method of Xu to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the use of a flexible structure (a carrier) to support a thin film microassay device when handling the microassay device and, in particular, when transferring the thin film microassay device to the surface of an optical device.

Regarding claim 18, Xu does not disclose wherein the film is selected from the group consisting of thermoplastic film (see [0058]), a thermoset film, a molecular film, and a degradable-polymer film.
In the same field of endeavor of micro-molded articles (see title, [0123]), Peterson (US 2012/0230892) discloses wherein the film is made of a polymeric film.  [0074].
Peterson had the benefit that it allowed for the use of a flexible structure (a carrier) to support a thin film microassay device when handling the microassay device and, in particular, when transferring the thin film microassay device to the surface of an optical device.  [0053].  This was desirable in Xu.
.

Claims 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2006/0202385) and further in view of Kodama (US 2002/0150695).

	Regarding claim 4, Xu does not discloses wherein the film includes a polycarbonate material. 
	In the same field of endeavor of micro molding (See title), Kodama discloses wherein the film includes a polycarbonate material.  [0006].
	Kodama discloses a suitable chemical design for the manufacture of the support substrate protection film.  This was desirable in Xu.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the polycarbonate support material of Araki with the method of micro molding of Xu to arrive at the claimed invention before the effective filing date because doing so was a suitable design for the chemical manufacture of the support substrate.

	Claims 19 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2006/0202385) and further in view of Okamura (US 2002/0160697).

Regarding claim 19, Xu does not discloses wherein the film includes a polycarbonate material. 

	Okamura discloses a suitable chemical design for the manufacture of the support substrate.  See cited portions of Okamura.  This was desirable in Xu.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the polycarbonate support material of Okamura with the method of micro molding of Xu to arrive at the claimed invention before the effective filing date because doing so was a suitable design for the chemical manufacture of the support substrate.

Claims 33, 41 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2006/0202385) and further in view of Allen (US 2002/0138049).

	Regarding claim 33, Xu does not discloses wherein the removing includes peeling the membrane from the substrate.
	In the same field of endeavor of microneedle array design (see title), Allen discloses that a microneedle can be removed by peeling it away from an underlying substrate.  [0115].
	Doing so was a suitable way to remove the microneedle array from the substrate.  This was desirable in Xu.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the peel-away membrane/substrate of Allen with the apparatus of Xu to arrive at the claimed invention before the effective filing date because doing so was a suitable manner of removing the microneedle array from the substrate/mold.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective 

Regarding claim 41, Xu does not discloses wherein the removing includes peeling the membrane from the substrate.
	In the same field of endeavor of microneedle array design (see title), Allen discloses that a microneedle can be removed by peeling it away from an underlying substrate.  [0115].
	Doing so was a suitable way to remove the microneedle array from the substrate.  This was desirable in Xu.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the peel-away membrane/substrate of Allen with the apparatus of Xu to arrive at the claimed invention before the effective filing date because doing so was a suitable manner of removing the microneedle array from the substrate/mold.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.

Claims 34, 49, 42 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2006/0202385) and further in view of Streimer (US 2006/0278580).

	Regarding claim 34, Xu discloses a method (see title, [0003]) of micro-molding (see [0058] – the features are micron-scale) a polymeric membrane (Id.), the method comprising:

	Overlaying the polymer (See polymer of [0003] – the method of Xu is a variation of the method of the cited prior art, the mould is intended to be injected with plastic for curing – see [0104]) with a support substrate (see top plate 24 of cited [0058]), the support substrate being in the form of a film (See thermoplastic material of [0058]);
	Placing a spacer having a first and a second side, the first side being in contact with the support substrate (see another plate of [0066]; alternately, top plate 24 of cited portions);
	Applying a force (see [0058] – hot presses apply forces) for compressing the support substrate and the polymer such that the force is applied to the second side of the spacer (a hot press compresses both side of the spacer), the second side being exposed (Examiner has interpreted that exposed means partially exposed – not fully covered by hot press), and being opposite the first side;
	While applying the force, curing (see [0062] – the master mold is heated which causes the polymer to cure) the polymer on the mold for a predetermined time period (any amount of time can be a predetermined amount of time) and at a predetermined temperature (any temperature ,see range of from 150-200 C of [0062]) to form a polymeric membrane having a pore array (see through-holes of abs, [0009]) with a plurality of pores corresponding to the top surface of each of the plurality of pillars of the post-array; and 
	Removing the support substrate from the mold with the polymeric membrane adhered to the support substrate (see [0009], [0014] – the secondary mold is removed from the master mold).
[AltContent: textbox (Spacer is embossing plate 22)][AltContent: arrow][AltContent: textbox (Polymer is added to mold here)][AltContent: textbox (Micro-fabricated mold is master mold 10)][AltContent: textbox (Top plate 24 / support substrate)]
    PNG
    media_image1.png
    810
    530
    media_image1.png
    Greyscale
 
Xu does not disclose placement of a spacer in the polymer/mold prior to applying a force/curing the polymer (Placing a spacer having a first side and a second side, the first side being in contact with the support substrate).
	In the same field of endeavor of porous micron-scale molding (see title, [0005]), Striemer discloses placing a spacer (see spacer of [0127], [0135]) having a first side and a second side (see Fig. 16A – first side is closer to master mold, second side is side distal from master mold), the first side being in contact with the support substrate (see glass coverslip).

    PNG
    media_image2.png
    592
    825
    media_image2.png
    Greyscale

	Doing so was a suitable design for the creation of porous polymeric films.  Furthermore, it had the advantage of making very efficient use of the etching solution. [0066].  Moreover, the implementation of microfluidics technology in small-scale protein separation and detection devices would benefit from the development of an electrically switchable nanofluidic filter.  [0006].  This was desirable in Xu.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the spacer of Striemer with the molding method of Xu to arrive at the claimed invention before the effective filing date because doing so was a suitable design for the creation of porous polymeric films.

	Regarding claim 49, the combination Xu/Streimer does not disclose wherein the force applied to compress (application of force, does not require deformation) the spacer, the force having an associated mass that is in the range of about 1 kilogram to about 10 kilograms.

	See MPEP 2144 regarding the obviousness of routine optimization of art-recognized process variables.  While the cited combination does not specifically disclose that the force of closing on the spacer is in a range of having an associated mass from about 1-10 kilograms, the reference implicitly has some force associated with the closure therewith and one of ordinary skill in the art would have optimized by routine experimentation the force of the compression on the spacer before the effective filing date.
	Optimization of the force on the spacer had the benefit that it prevented damage to the mold/master template/article worked upon.  This was desirable in Xu.
	Therefore, it would have been obvious to one of ordinary skill in the art to perform routine experimentation on the method of Xu to determine the optimum working range of closing force on the spacer to arrive at the claimed invention before the effective filing date because doing so had the benefit that it prevented damage to the master template.

	Claims 36 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2006/0202385) and further in view of Streimer (US 2006/0278580), Martin (US 2009/0197296), Van Rijn (US 2004/0028875), and Fukutani (US 2009/0076530).

Regarding claim 36, Xu does not disclose wherein the material that can be dissolved is a plastic that can dissolve in acetone.
In the same field of endeavor of pillar/post array manufacture (see [0239], [0286]), Martin discloses the use of PDMS as a spacer material.  See [0316].  Examiner has interpreted PDMS as a polymer that can dissolve in acetone.

	In the same field of endeavor of nano/micro array creation (See title, [0167]), Van Rijn discloses dissolution of polymers in acetone (see [0167]) regarding patterned regions.
	Van Rijn had the benefit that it allowed for the release of the product from the mold without notable distortion of the microstructure.  [0005].  This was desirable in Xu.
	Fukutomi discloses that of the many organic solvents available acetone readily dissolves aliphatic polyesters.  [0071].  This was desirable in the combination Xu/Martin ([0026])/Van Rijn ([0080] – specifically mentions aliphatic polyesters as biodegradable materials) where polyesters are the article worked upon.   
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the polymer capable of being dissolved in acetone of Van Rijn with the method of Xu to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the release of the product from the mold without notable distortion of the microstructure.

Claims 42 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2006/0202385) and further in view of Horiuchi (US 2011/0070655).

Regarding claim 42, Xu does not disclose further comprising placing a spacer having a first side that is in contact with the support substrates prior to applying the force such that the force is applied to a second side of the spacer, the second side being exposed, being opposite the first side, and not being in contact with the support substrate.
In the same field of endeavor of porous micron-scale molding (see title, [0005]), Horiuchi discloses placing a spacer (see spacer 2b of [0102]) having a first side and a second side (see Fig. 4 – first 
	Doing so was a suitable design for the creation of porous polymeric films.  Furthermore, since the operation is not complex, a series of measurements, in which a plurality of sample solutions are continuously measured, can be performed more quickly and measurement intervals are reduced so that workability is improved. [0029]. This was desirable in Xu.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the spacer of Striemer with the molding method of Xu to arrive at the claimed invention before the effective filing date because doing so was a suitable design for the creation of porous polymeric films.

Claims 44 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2006/0202385) and further in view of Martin (US 2009/0197296), Van Rijn (US 2004/0028875), Fukutoni (US 2009/0076530), and Virtanen (US 2008/0095705).

Regarding claim 44, Xu does not disclose wherein the material that can be dissolved is a plastic that can dissolve in acetone.
	In the same field of endeavor of pillar/post array manufacture (see [0239], [0286]), Martin discloses the use of PDMS as a spacer material.  See [0316].  Examiner has interpreted PDMS as a polymer that can dissolve in acetone.
Martin was a suitable design for the plastic/rubber spacer.  This was desirable in Xu.
In the same field of endeavor of nano/micro array creation (See title, [0167]), Van Rijn discloses dissolution of polymers in acetone (see [0167]) regarding patterned regions.
	Van Rijn had the benefit that it allowed for the release of the product from the mold without notable distortion of the microstructure.  [0005].  This was desirable in Xu.

	Therefore, it would have been obvious to one of ordinary skill in the art to combine the polymer capable of being dissolved in acetone of Van Rijn with the method of Xu to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the release of the product from the mold without notable distortion of the microstructure.

	Claims 37-38, 45-46 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2006/0202385) and further in view of Streimer (US 2006/0278580), Wikswo (US 2006/0154361).
	Regarding claim 37, Xu does not disclose wherein the degradable material is selected from the group consisting of polylactic acid, polyglycolic acid, poly(lactic-co-glycolic acid) and a biological polymer film.
	In the same field of endeavor, Wikswo discloses wherein polyglycolic acid (see [0015]) is utilized in the creation of pore-containing membranes (see [0238]).
	Wikswo had the benefit that it allowed for the creation of bioreactors with better cell physiology control than static methods. [0013].  This was desirable in Xu.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the polyglycolic acid of Wikswo with the method of Xu to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the creation of bioreactors with better cell physiology control than static methods.  

Regarding claim 38, the combination Xu/Grimes does not disclose wherein the biological polymer film is selected from the group consisting of chitosan and collagen.

Wikswo discloses suitable configurations of molds and polymeric materials for creation of porous micro patterned membranes for medical use.  Furthermore, it had the advantage of better cell physiology control in the case of mammalian cell culture over static methods.  [0013].   This was desirable in Xu, which uses microneedles for medical applications, transdermal drug delivery, etc. Xu [0002].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the collagen film of Wikswo with the method of Xu to arrive at the claimed invention before the effective filing date because doing so was a suitable mold/polymeric material for the creation of porous micro patterned membranes.

Regarding claim 45, Xu does not disclose wherein the degradable material is selected from the group consisting of polylactic acid, polyglycolic acid, poly(lactic-co-glycolic acid) and a biological polymer film.
	In the same field of endeavor, Wikswo discloses wherein polyglycolic acid (see [0015]) is utilized in the creation of pore-containing membranes (see [0238]).
Wikswo discloses suitable configurations of molds and polymeric materials for creation of porous micro patterned membranes for medical use.  Furthermore, it had the advantage of better cell physiology control in the case of mammalian cell culture over static methods.  [0013].   This was desirable in Xu.
	Therefore, it would have been obvious to one of ordinary skill in the art to combine the polyglycolic acid of Wikswo with the method of Xu to arrive at the claimed invention before the effective 

Regarding claim 46, Xu does not disclose wherein the biological film is selected from the group consisting of chitosan and collagen.
In the same field of endeavor of porous micro pattern arrays (see title, [0238]), Wikswo discloses that the porous material can be collagen.  [0208].
Wikswo discloses suitable configurations of molds and polymeric materials for creation of porous micro patterned membranes for medical use.  Furthermore, it had the advantage of better cell physiology control in the case of mammalian cell culture over static methods.  [0013].   This was desirable in Xu, which uses microneedle arrays for biomedical applications.  See Xu [0002].
Therefore, it would have been obvious to one of ordinary skill in the art to combine the collagen film of Wikswo with the method of Xu to arrive at the claimed invention before the effective filing date because doing so was a suitable mold/polymeric material for the creation of porous micro patterned membranes.

	Claims 35 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2006/0202385) and further in view of Martin (US 2009/0197296).

Regarding claim 35, Xu does not disclose herein the film includes a material selected from the group consisting of a polyester material (see [0053]).
 In the same field of endeavor of micro perforated polymeric films and their methods of making (See title), Martin discloses a polyester material being used in the same capacity as in Xu.  [0026].

Therefore, it would have been obvious to one of ordinary skill in the art to combine the polyester material of Martin with the method of Xu to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the selection of a known design for its intended use ([0036]). 

Regarding claim 43, Xu does not discloses wherein the film includes a material selected from the group consisting of a polyester material, a polyurethane material, a degradable material, and a material that can be dissolved when placed into another solvent.
In the same field of endeavor of micropoerforated polymeric films and their methods of making (See title), Martin discloses a polyester material used in the same capacity as Xu (see substrate/support).  [0026].
Martin discloses that such materials are suitable for the creation of patterned post arrays.  [0104].  This was desirable in Xu.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the polyester material of Martin with the method of Xu to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the selection of a known design for its intended use ([0036]). 

Claims 48 are rejected under 35 U.S.C. 103 as being unpatentable over Xu (US 2006/0202385) and further in view of Streimer (US 2006/0278580), Hanafusa (US 2009/0029422), and Bornstein (US 2002/0182241).

48, the combination Xu/Streimer does not disclose wherein the spacer is a rubber spacer and at least one of the polymer and the rubber spacer contains Poly Dimethyl Siloxane (PDMS).  
In the same field of endeavor of polymeric reactions (see title), Hanafusa discloses wherein the apparatus comprises a rubber strip including silicone.  [0150].
Doing so was a suitable design for the spacer and selection of a known design for its intended use.  Furthermore, PDMS is biologically inert/biocompatible.  See Borenstein [0107] and [0230].  This was desirable in Xu.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the PDMS containing rubber spacer of Gallagher with the apparatus of Xu to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the attachment of the membrane to the substrate.

	Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712